Title: From Thomas Jefferson to George Turner, 17 April 1793
From: Jefferson, Thomas
To: Turner, George



Sir
Philadelphia Apr. 17. 1793.

The inconveniences which have resulted to the Territory of the US. Northwest of the Ohio, from the absence of the legislative and judiciary bodies, and the length of time, you have in particular been absent have rendered it necessary, in the opinion of the President, that some legal enquiry into the causes of it should be instituted: and I have it in charge from him to inform you, that the Attorney General of the US. is instructed to consider, and to do what may be proper on the occasion. I have the honor to be with great esteem & respect Sir Your most obedt. & most humble servt

Th: Jefferson

